Citation Nr: 0722061	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  00-07 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Indianapolis, Indiana



THE ISSUE

Entitlement to an increased evaluation for residuals of right 
ankle ligament reconstruction, currently evaluated as 10 
percent disabling.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran had active duty for training purposes in 
September 1990 as well as additional active duty and active 
duty for training purposes.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 decision by the RO.

The Board notes that entitlement to service connection for 
the veteran's right ankle disability was established in an 
October 1996 rating decision.  That decision found that the 
veteran had a pre-existing right ankle disability that was 
incurred during reserve service, but that this disability was 
aggravated during active duty for training (ACDUTRA) in 
September 1990.  The pre-existing disability was judged to 
have been 10 percent disabling.  The right ankle disability 
was evaluated under the rating code for limitation of motion 
of the ankle, and was found to have marked limitation.  
Marked limitation of motion merits a 20 percent evaluation 
under this rating code.  However, after the pre-existing 10 
percent evaluation was subtracted from the 20 percent 
evaluation as required, the veteran's service-connected 
disability was judged to be 10 percent disabling.  This 10 
percent evaluation currently remains in effect.  38 C.F.R. §§ 
3.322, 4.71a, Code 5271.

By a July 2003 Board action, this case was remanded to the RO 
for additional development.   The case was again remanded for 
additional development in July 2004.  The development 
requested has now been completed, and the case has been 
returned to the Board for further consideration.

The Board notes that, by an October 2002 decision, in 
pertinent part, the RO granted service connection for 
peroneal tendonitis of the left ankle as secondary to a 
service-connected disability of right knee reconstruction 
with an evaluation of 10 percent.  The veteran filed a notice 
of disagreement (NOD) with that decision, a statement of the 
case (SOC) was sent to him, but he did not file a timely VA 
Form 9 in order to perfect his appeal (an untimely NOD 
apparently intended to serve as a VA Form 9 was received in 
March 2006).  In a May 2006 letter to the veteran, the RO 
informed him that it would treat his March 2006 documentation 
as a new claim for an increased evaluation for a left ankle 
condition.  A VCAA notice was sent in May 2006.

In a September 2006 letter, the RO denied the veteran's new 
claim for an increased evaluation for his service-connected 
left ankle disorder, apparently because he did not provide 
additional information and releases for any private treatment 
he had received.  The September 2006 letter also notified the 
veteran that he had the remainder of the one year period from 
May 15, 2006, to submit additional information or evidence.  

The Board also notes that in June 2005 the veteran, in 
pertinent part, filed a claim of service connection for 
resection of the gastroc muscle of the left foot.  A VCAA 
notice was sent in February 2006.  Review of the record shows 
that the RO has not addressed the veteran's claim of service 
connection for resection of the gastroc muscle of the left 
foot.  

The veteran had enclosed two attachments to the March 2006 
NOD that the RO treated as a new claim.  One of the 
attachments was a letter stating that it was in reply to the 
RO's February 2006 VCAA notice, and the other was a February 
opinion letter from his private orthopedic surgeon, Dr. 
M.P.S., related to three areas he has claims as secondary to 
his left ankle condition:  SPLATT, tibia tendon transfer; the 
severing of the nerve on his (left) arch; and the lengthening 
of his (left) calf muscle.

The opinion letter from Dr. M.P.S. (apparently referring to 
the veteran's left ankle) stated that the veteran has been 
diagnosed with lateral ankle instability with equinocavovarus 
feet and subsequent osteoarthritic changes of both the ankle 
and subtaler joints.  He had undergone attempted surgery for 
reconstruction of this (see the report of left foot surgery 
by Dr. M.P.S. dated January 20, 2004), although he continued 
to have pain.  His ankle and foot conditions were essentially 
related to the lateral instability that he had.  He had 
developed an equinus contracture which needed to have 
lengthening of it.  He also had developed the cavus and varus 
deformity which needed correction as well with the bony work 
and the tendon transfers.  Dr. M.P.S. further stated that, 
again, one cannot separate out the lateral ankle instability 
problem with the foot and ankle deformity that he had, and 
the calf would be included in the deforming force of the 
ankle and somewhat in the foot as well.  Dr. M.P.S. concluded 
with the statement that he did think they were directly 
related.  The condition would most likely get worse, albeit 
slowly, since the veteran was wearing braces.

The above referenced letters from the veteran and Dr. M.P.S. 
appear to relate to the veteran's June 2005 claim of service 
connection for resection of the gastroc muscle as secondary 
to his service-connected peroneal tendonitis of the left 
ankle, as well as to his March 2006 claim for an increased 
evaluation for his service-connected peroneal tendonitis of 
the left ankle.  As noted above, the veteran's June 2005 
claim of service connection for resection of the gastroc 
muscle as secondary to his service-connected peroneal 
tendonitis of the left ankle has not been further developed, 
nor has a rating decision been issued.  Also, the veteran was 
given until May 15, 2007 to submit additional evidence 
relating to his March 2006 claim for an increased evaluation 
for his service-connected peroneal tendonitis of the left 
ankle.  (It appears that the March 2006 submissions fulfilled 
this requirement by the RO, which were already in the record 
prior to the RO's September 2006 denial letter).  
Accordingly, these matters are referred to the RO for such 
further actions as may be appropriate.       


FINDING OF FACT

The veteran's residuals of right ankle ligament 
reconstruction are evidenced by limited motion of the ankle 
with pain; he does not have ankylosis of the right ankle.  


CONCLUSION OF LAW

The criteria for an increased rating for the veteran's 
service-connected residuals of right ankle ligament 
reconstruction, currently evaluated as 10 percent disabling, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.71a, Diagnostic Code 5271 (2006).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ordinarily, notice with respect to each of 
these elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.  



A letter dated in July 2004 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim of increase.  The July 2004 letter told the 
claimant to provide any relevant evidence in the claimant's 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  In an April 2006 letter to the 
veteran, the RO additionally informed him of the criteria for 
establishing a rating and an effective date in connection 
with his appeal.  Although the notification letters were not 
sent prior to the initial adjudication of the claimant's 
claim, this was not prejudicial to the claimant since the 
claimant was subsequently provided adequate notice and the 
claim was readjudicated and additional supplemental 
statements of the case (SSOCs) were provided in May 2005 and 
October 2006.  If there is VCAA deficiency, i.e., VCAA error, 
this error is presumed prejudicial to the claimant.  VA may 
rebut this presumption by establishing that the error was not 
prejudicial.  See Simmons v. Nicholson, No. 2006-7092 (Fed. 
Cir. May. 16, 2007); see also Sanders v. Nicholson, No. 2006-
7001 (Fed. Cir. May. 16, 2007).  In this case, the claimant 
was allowed a meaningful opportunity to participate in the 
adjudication of the claim.  Thus, even though the notices 
came after the initial adjudication, there is no prejudice to 
the claimant.  See Overton v. Nicholson, No. 02-1814 (U.S. 
Vet. App. September 22, 2006).

B.  The Duty to Assist
 
The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records 
have been obtained, as have the records of his private 
treatment and VA treatment.  The veteran was afforded VA 
examinations relating to his current claim for increase 
during September 1999 and July 2004, and an additional VA 
review of the claims file and opinion in April 2005.  The 
veteran has not identified and/or provided releases for any 
other relevant evidence that exists and can be procured.  
Therefore, no further development action is warranted.

II.  The Merits of the Veteran's Claim

In a January 2007 letter in support of his claim, the veteran 
contended that, because he currently wears an ankle-fixation 
orthotic brace that restricts any movement of his right ankle 
in lieu of undergoing recommended surgery to have bones in 
his ankle fused, that is the equivalent of that ankle being 
ankylosed, therefore warranting an increased evaluation.  He 
also contended that the pain, weakness, excessive 
fatigability or incoordination that he experiences is 
symptomatology that equates to ankylosis of his right ankle.  
He stated that with every step he experiences a tremendous 
amount of pain.  

As previously noted above, entitlement to service connection 
for the veteran's right ankle disability was established in 
an October 1996 rating decision.  That decision found that 
the veteran had a pre-existing right ankle disability, but 
that this disability was aggravated during active duty for 
training in September 1990.  The pre-existing disability was 
judged to have been 10 percent disabling.  The right ankle 
disability was evaluated under the rating code for limitation 
of motion of the ankle, and was found to have marked 
limitation.  Marked limitation of motion merits a 20 percent 
evaluation under this rating code.  However, after the pre- 
existing 10 percent evaluation was subtracted from the 20 
percent evaluation as required, the veteran's service- 
connected disability was judged to be 10 percent disabling.  
This 10 percent evaluation currently remains in effect.  38 
C.F.R. §§ 3.322, 4.71a, Code 5271.

In February 1998 the RO denied the veteran's prior claim for 
increase.  A VA examiner, who examined both the right and 
left ankles, reported in January 1998, in pertinent part, 
that the veteran was able to actively dorsiflex to 10 
degrees, and actively plantar flex 25 degrees with his right 
ankle.  There was passive 20 degrees of dorsiflexion, and 
passive 30 degrees of plantar flexion.  He noted that there 
was extreme tenderness over the anterolateral aspect of the 
right ankle, and at one point the veteran was unable to go on 
with the examination due to severe pain in the midfoot.  The 
examiner observed that the veteran did not have a significant 
amount of instability with his right ankle, and that it felt 
as though his repair was still intact.  He opined that the 
veteran was probably exhibiting early tibiotalar and midfoot 
degenerative changes.  An x-ray study showed postoperative 
changes of the right ankle; no acute abnormalities.

In connection with the veteran's current claim for increase, 
he was afforded a VA examination in September 1999 which 
included examination of both the right and left ankles.  In 
pertinent part, the examiner observed that there was some 
swelling and effusion.  The veteran was able to actively 
dorsiflex to zero degrees, and plantar flex to about 25 
degrees with the right ankle.  He was tender over the 
anterior lateral and anterior medial and along the joint line 
of the right ankle.  He did not open up with various stress 
because it caused quite a lot of pain.  He had decreased 
sensation in his sural and superficial peritoneal 
distributions.  Review of current x-rays, and from 1998, 
showed that the veteran did have surgical changes, and some 
degenerative changes of the dome of the talar and possible 
osteochondral defect.  The examiner commented that the 
veteran was experiencing signs of degenerative changes, pain, 
and some neurapraxia of his superficial peritoneal and sural 
nerves.  He opined that eventually he would have to have a 
synovectomy, and, if not, possible fusion on the right.  
However, he felt it was too early at that time to consider 
that surgery.   

The veteran was afforded an additional VA examination of his 
right ankle in connection with his current claim for increase 
during July 2004.  The examiner noted that he had reviewed 
the claims file prior to the examination.  The veteran 
reported that he has continued daily ankle pain with every 
step.  He is never in a situation where he is out of pain.  
He had easy fatigability, swelling, dull pain on the ankle 
even at rest, and he felt he was incapacitated by the right 
ankle pain.  The examiner observed that the veteran had 
exquisite tenderness in the anteromedial ankle to deep 
palpitation.  He had about 50 degrees of plantar flexion in 
his right ankle, and he was comfortable both actively and 
passively.  He had 10 degrees of passive dorsiflexion, but 
was extremely uncomfortable beyond that point.  At times he 
became almost uncooperative secondary to the pain.  He had 
some mild weakness with inversion and eversion.  Eversion was 
to about 20 degrees, and inversion was about 20 degrees, but 
they were uncomfortable for him.  There was no pain in the 
forefoot or midfoot.  He was unable to do a toe raise 
secondary to the pain.  The examiner gave his opinion that 
there was no ankylosis of the right ankle because there was 
approximately a 50 degree arc of motion, and ankylosis means 
bone-to-bone fusion.  The examiner also noted that the x-rays 
did not show ankylosis either.  He also opined that, he did 
believe the veteran had a profound disabling pain secondary 
to his service-connected injury; however his ankle was (not) 
ankylosed.

The word "not" was added in parenthesis above because it 
clearly appears there was a typographical error in leaving 
that word out of the sentence.  In April 2005 another VA 
examiner was asked to review the claims file and provide an 
opinion on whether the veteran had additional disability due 
to pain, weakness, fatigability or incoordination such that 
there was symptomatology that equated to ankylosis of the 
right ankle.  The examiner noted that review of the veteran's 
clinic notes with documented range of motion, as well as his 
radiographs, it certainly appeared that he did not have 
ankylosis of the ankle joint.  He opined that, while review 
of the reports showed that the veteran did have pain, 
weakness and fatigability, the symptomatology did not equate 
to ankylosis of his right ankle.
  
Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration: the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The evaluation of the same disability under various 
diagnoses is to be avoided. 38 C.F.R. § 4.14 (2005).  Here, 
the Board notes that the July 2004 examination, and April 
2005 claims file review and opinion took into account the 
veteran's contention that symptoms of pain, weakness, 
fatigability or incoordination equated to ankylosis of the 
right ankle, and it was determined that they did not equate 
to ankylosis.
 
When a specific disability is not listed in the Rating 
Schedule, rating is done by analogy to a closely related 
disease or injury in the Rating Schedule in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2006).  The veteran's right ankle disability is rated by 
analogy to Diagnostic Code 5271, limited motion of the ankle, 
which is the primary manifestation of disability in his case.  
38 C.F.R. § 4.71a.  Under Diagnostic Code 5271, a 10 percent 
rating is for application when there is moderate limitation 
of motion.  A 20 percent rating, the highest available under 
Diagnostic Code 5271, is for application when there is marked 
limitation of motion of the ankle.

Because the veteran is already receiving the highest award 
available for right ankle disability based on limitation of 
motion, the Board has considered the veteran's contention 
that he should be rated based on ankylosis of his right 
ankle, and the Board has looked to other diagnostic codes in 
an effort to find one that might warrant a higher rating, but 
finds none applicable.  The only diagnostic code related to 
the ankle for which there is a higher rating available is 
Diagnostic Code 5270, ankylosis of the ankle.  Here, however, 
there is no evidence of ankylosis in the veteran's right 
ankle.

The veteran argues that his wearing of an ankle-fixation 
orthotic brace in order to put off having the bones in his 
right ankle fused should be equated to ankylosis. However, 
the applicable diagnostic codes are based on objective 
evidence of limitation of motion or actual ankylosis, not on 
the wearing of a brace.  

In sum, the Board finds that the veteran's right ankle 
disability picture more nearly approximates the criteria 
required for the currently awarded 20 percent disability 
rating, and a higher rating is not warranted.  

As noted, the 20 percent rating , split 10 percent to reserve 
service and 10 percent to active duty service (ACDUTRA), 
represents the highest schedular rating for the veteran's 
right ankle disability.  An award of such a rating suggests 
that consideration should also be given to a possible 
extraschedular rating; however, the Board finds that the 
evidence does not show an exceptional or unusual disability 
picture as would render impractical the application of the 
regular schedular rating standards.  See 38 C.F.R. § 3.321 
(2006).  The current evidence of record does not demonstrate 
that this specific service-connected disability, by itself, 
has resulted in frequent periods of hospitalization or in 
marked interference with employment.  38 C.F.R. § 3.321.  It 
is undisputed that the disability has an adverse effect on 
employment, but it bears emphasis that the schedular rating 
criteria are designed to take such factors into account.  The 
schedule is intended to compensate for average impairments in 
earning capacity resulting from service-connected disability 
in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the 
degrees of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  38 C.F.R. 
§ 4.1 (2006). 




	(CONTINUED ON NEXT PAGE)

Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of this issue 
to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.


ORDER

Entitlement to an increased rating for service-connected 
residuals of right ankle ligament reconstruction, currently 
evaluated as 10 percent disabling, is denied.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


